            Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 1 of 48




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

S.S., et al.,                               *
         Plaintiffs,                                       Civil Action No. RDB-19-03168
                                            *
        v.
                                            *
Board of Education of Harford County,
et al.,                                     *
        Defendants.
                                            *

*       *        *     *      *      *      *       *      *      *       *      *      *

                                  MEMORANDUM OPINION

        Plaintiff S.S., a minor, and her parents (the “Parents”) brought this action against the

Board of Education of Harford County (“HCPS”) and Superintendent of Harford County,

Dr. Sean Bulson (the “Defendants”) as aggrieved parties from an adverse decision issued by

an Administrative Law Judge (“ALJ”) pursuant to the Individuals with Disabilities Education

Act, 20 U.S.C. § 1400 et seq. (“IDEA”), and Md. Code Ann., Educ. § 8-401 et seq. Plaintiffs

also allege violations of Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794(a),

and the Americans with Disabilities Act of 1990, 42 U.S.C. § 12131, et seq. (“ADA”). (See

Compl. 2, ECF No. 2.)         S.S. is a student with an Autism Spectrum Disorder with

accompanying intellectual and language impairments, comorbid Attention Deficit

Hyperactivity Disorder, Development Coordination Disorder, Unspecified Anxiety

Disorder, and congenital heart disease. (Id. at 4.) On January 25, 2019, the Parents filed a

Due Process Complaint with the Maryland Office of Administrative Hearings (“OAH”)

requesting a hearing to review the identification, evaluation, or placement of S.S. by the


                                                1
         Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 2 of 48



Defendants under the IDEA. The ALJ issued a decision on June 7, 2019, finding that HCPS

did not violate the IDEA (Hr’g Decision at 102), and on October 31, 2019, the Parents

removed this matter to this Court with the filing of a Complaint. (ECF No. 2). Pending

now before this Court is the Plaintiffs’ Motion for Summary Judgment (ECF No. 33) and

Defendants’ Cross Motion for Summary Judgment (ECF No. 36). The parties’ submissions

and the administrative record have been reviewed and no hearing is necessary. See Local

Rule 105.6 (D. Md. 2018). S.S. was denied a free appropriate public education for the 2017-

2018 and 2018-2019 school years. Her parents may collect the cost of her placement in a

private school for those years and shall be reimbursed for the continued cost of such

placement as necessary. For the reasons that follow, the Plaintiffs’ Motion for Summary

Judgment (ECF No. 33) is GRANTED as to Count 1 and DENIED as to Counts 2 and 3.

The Defendants’ Cross Motion for Summary Judgment (ECF No. 36) is DENIED as to

Count 1 and GRANTED as to Counts 2 and 3.

                                     BACKGROUND

   I.      The Individuals with Disabilities Education Act (“IDEA”)

        This Court begins with a brief overview of the Individuals with Disabilities Education

Act (“IDEA”), 20 U.S.C. § 1400 et seq. Congress enacted the IDEA “to ensure that all

children with disabilities have available to them a free appropriate public education

(“FAPE”) that emphasizes special education and related services designed to meet their

unique needs and prepare them for further education, employment, and independent living.”

20 U.S.C. § 1400(d)(1)(A); Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 748 (2017). In exchange

for receiving federal funds under the Act, states pledge to comply with a number of statutory


                                              2
         Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 3 of 48



conditions.

       First, a school district must prepare and implement an appropriate Individualized

Education Program (“IEP”) for each child determined to be learning disabled. 20 U.S.C.

§ 1414(d).    The United States Supreme Court addressed the standard for determining

whether a school has provided an appropriate IEP in Endrew F. ex rel. Joseph F. v. Douglas

Cnty. Sch. Dist. RE-1, 137 S. Ct. 988 (2017). “To meet its substantive obligation under the

IDEA, a school must offer an IEP reasonably calculated to enable a child to make progress

appropriate in light of the child’s circumstances.” Id. at 999. Creating an IEP is a “fact-

intensive exercise,” “informed not only by the expertise of school officials, but also by the

input of the child’s parents or guardians.” Id. “Any review of an IEP must appreciate that

the question is whether the IEP is reasonable, not whether the court regards it as ideal.” Id.

The IEP itself “addresses the student’s current educational status, annual educational goals,

the need for special educational services or other aids necessary to help meet those goals,

and whether the child may be educated in regular school classroom with non-disabled

students.” M.L. v. Smith, No. PX-16-3236, 2018 WL 3756722, at *1 (D. Md. 2018) (citations

omitted).

       Additionally, a student’s FAPE must provide a disabled child with meaningful access

to the educational process. Bd. of Educ. of the Henrick Hudson Cent. Sch. Dist. v. Rowley, 458 U.S.

176, 192 (1982) (“[I]n seeking to provide . . . access to public education, Congress did not

impose upon the States any greater substantive educational standard than would be

necessary to make such access meaningful.”). The Supreme Court in Rowley determined that

a school provides a student with FAPE when the IEP provides access to an educational


                                                3
         Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 4 of 48



program that confers “some educational benefit” upon the student with a disability. Rowley,

359 U.S. at 200. To determine whether this standard is met, this Court follows a two-step

inquiry. Id. at 206. First, this Court must determine whether the state or local educational

authority complied with the procedures set forth in the Act. Id. Second, this Court must

determine whether the IEP was reasonably calculated to enable the child to receive

educational benefits. Id. at 207. As the party challenging the administrative findings, the

Plaintiffs bear the burden of proof of establishing a violation of the IDEA. See Barnett v.

Fairfax Cnty. Sch. Bd., 927 F.2d 146, 152 (4th Cir. 1991), cert. denied, 502 U.S. 859 (1991);

Cavanagh v. Grasmick, 75 F. Supp. 2d 446, 457 (D. Md. 1999).

       In addition to providing this “basic floor of opportunity,” Rowley, 359 U.S. at 201, the

IEP must place the child in the least restrictive environment (“LRE”), meaning that students

with and without disabilities should be educated in the same classroom “to the maximum

extent appropriate,” 20 U.S.C. § 1412(a)(5)(A). In some cases, however, a general education

environment may not be an appropriate placement for a child due to the nature or severity

of her disability. 34 C.F.R. § 300.114(a)(2)(ii). In such a case, it is well-established that a

FAPE might require placement of the child in a private school with full funding by the

public-school district. Sch. Comm. of Burlington v. Dep’t of Educ., 471 U.S. 359, 369 (1985).

However, the school district is not required to pay for the student’s tuition at private school

if it has satisfied its obligation to provide a FAPE for the student. 34 C.F.R. § 300.148(c).

Parents may recover the cost of private education only if a court finds both (1) the proposed

IEP inadequate in its provision of a FAPE, and (2) the private education services obtained

by the parents are appropriate to meet the child’s needs. Florence Cnty. Sch. Dist. Four v. Carter,


                                                4
          Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 5 of 48



510 U.S. 7, 15 (1993) (citing Burlington, 471 U.S. at 374).

         Additionally, in the face of IDEA violations, courts may “grant such relief as [they]

determine is appropriate,” 20 U.S.C. § 1415(e)(2).      However, in Hall by Hall v. Vance Ctny.

Bd. of Educ., 774 F.2d 629 (4th Cir. 1985), the U.S. Court of Appeals for the Fourth Circuit

held that not all forms of relief are appropriate. “While the Act permitted reimbursement, it

did ‘not create a private cause of action for damages for educational malpractice.’” Sellers by

Sellers v. Sch. Bd. of City of Mannassas, Va., 141 F.3d 524, 526 (4th Cir. 1998) (quoting Vance,

774 F.3d at 633 n.3). “Tort-like damages are simply inconsistent with the IDEA’s statutory

scheme.” Id. at 527. However, the Fourth Circuit and this Court have held that when a

FAPE is not provided to a disabled student, the student’s parents may seek an award of

“compensatory education.” Y.B. v. Bd. of Educ. of Prince George’s Cnty., 895 F. Supp. 2d 689,

693 (D. Md. 2012) (citing G. ex rel. R.G. v. Fort Bragg Dependent Schs., 324 F.3d 240, 253-54

(4th Cir. 2003).    Such “educational services are ‘ordered by the court to be provided

prospectively to compensate for a past deficient program,’ i.e., the school’s failure to provide

the student with a FAPE.” Id. at 693-94.

   II.      Background

         S.S. was born in July 2012 and was diagnosed in 2014 with an Autism Spectrum

Disorder with accompanying intellectual and language impairments, and comorbid Attention

Deficit Hyperactivity Disorder, Development Coordination Disorder, Unspecified Anxiety

Disorder, and congenital heart disease. (Compl. 4, ECF No. 2.) S.S.’s disabilities impact her

receptive, expressive, and pragmatic language skills, and her functional communication. (Id.)

She has also demonstrated atypical sensory processing, limited eye contact and attention, as


                                                5
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 6 of 48



well as delays in fine motor, feeding, physical, gross motor, and adaptive learning skills. (Id.)

       On or about May 19, 2015, an IEP team met to determine whether S.S. was eligible

to begin special education services under an IEP. (Hr’g Decision at 10.) At this meeting,

the team decided that S.S. would continue early intervention services at HCPS under an

individualized family service plan as a child with developmental delays. (Id.) On September

28, 2016, an IEP team again met and adopted an IEP for S.S. to attend the early learners

class at Homestead-Wakefield Elementary School for four one-half days per week. (Id.) The

IEP placed S.S. in a special education classroom and provided for twenty-four hours per

month of special education services and one hour per month of occupational therapy. (Id. at

11.) S.S.’s IEP contained seven goals and twenty-seven objectives in the areas of Social

Foundations, Language and Literacy, Mathematics, and Physical Well-Being and Motor

Development. (Id. at 11.) At this time, S.S.’s IEP did not contain any behavioral goals nor

note any significant behavioral problems that interfered with her access to the learning

environment. (Id.) The IEP also provided for extended school year (ESY) services for six

weeks beginning on June 26, 2017, and ending on August 11, 2017. (Id. at 11.) The Parents

approved this IEP. (Id.)

       On April 7, 2017, an IEP team meeting was held to discuss S.S.’s progress. (Id.) At

this point, it appeared that S.S. was demonstrating behavior that was interfering with her

ability to achieve satisfactory growth and progress on her IEP goals and objectives. (Id.)

The problematic behaviors included chronic noncompliance and throwing objects in the

classroom. (Id.) Mrs. S. also reported at this meeting that S.S. had engaged in self-hitting at

home. (Id.) Given this information, the IEP team agreed that conducting a Functional


                                                6
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 7 of 48



Behavior Assessment (“FBA”) would be appropriate in order to create and implement a

Behavioral Intervention Plan (“BIP”). (Id.) A BIP is a “proactive, data-based, structured

plan that is developed as a result of a functional behavioral assessment which is consistently

applied by trained staff to reduce or eliminate a student’s challenging behaviors and to

support the development of appropriate behaviors and responses.”             Md. Code Regs.

13A.08.04.02B(1). An FBA is “the systematic process of gathering information to guide the

development of an effective and efficient behavior interventional plan for the problem

behavior.” Md. Code Regs. 13A.08.04.02B(5).

       Around this time, an incident occurred at Homestead-Wakefield where S.S. was

found in the parking lot of the school after eloping from her classroom. (Compl. 5, ECF

No. 2.) School staff reportedly had been dealing with another child and were unaware that

S.S. was missing until she was returned to the school by the parent of another child, who

happened to be visiting the school. (Id.)

       In May 2017, a Central IEP team meeting was held in order to discuss S.S.’s

placement for kindergarten. (Id.) At this time, it appears the IEP team was aware of the

problematic behaviors that were observed in the 2016-2017 school year. (Id.) The IEP team

had data related to S.S.’s self-hitting, throwing behaviors, and noncompliance, and it was

noted that a Behavioral Intervention Plan (“BIP”) would be added to her IEP. (Id.) The

data provided indicated that S.S. exhibited self-hitting three to ten times per day for five to

twenty-five seconds, throwing behaviors occurred one to fifteen times per day and were

“ongoing,” and the noncompliance was “constant” when not receiving intensive instruction.

(Id.) At this meeting, the Central IEP team determined that S.S.’s IEP should be amended to


                                              7
          Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 8 of 48



include an increase in services to reflect five full days per week of services for kindergarten,

and that S.S. required a more intensive, small structured learning environment across all

content areas, which was not available at a comprehensive school. (Compl. 7, ECF No. 2.)

They determined that S.S. would be placed in the STRIVE program at the John Archer

School, an HCPS public separate day school. (Id.) However, at this time it does not appear

that S.S.’s IEP was actually amended to reflect the change in service hours or placement.

(Id.)

        Following this meeting, the Parents enlisted the assistance of an educational

consultant, Annie McLaughlin, Ph.D., a Doctoral-level Board Certified Behavior Analyst

(“BCBA”) and Licensed Behavioral Analyst. (Id. at 6.) On June 1, 2017, Dr. McLaughlin

observed S.S. at Homestead-Wakefield. (Hr’g Decision at 11.) Dr. McLaughlin observed

S.S. in the play area engaged in unstructured activity as well as an instructional lesson. (Id. at

11-12.) Dr. McLaughlin testified that she believed S.S.’s teacher was using an ineffective

method of instruction, and that S.S. was non-responsive to the teacher’s attempts to engage

her. (Id. at 12.) She was told by the teacher that this was a “typical” day for S.S. (Id.)

        Despite the noted and problematic behavioral issues that emerged during this 2016-

2017 school year, the ALJ found that S.S. achieved two of the seven goals on her IEP, one

each in the areas of Social Foundation and Mathematics, as well as twenty of her twenty-

seven objectives. (Id.) However, HCPS’s own 2017 IEP Progress Report documented that

S.S. was “not making sufficient progress” on four of her seven IEP goals. (Compl. 6, ECF

No. 2.)     By the end of this year and during the Extended School Year (“ESY”)

programming, S.S. began to strongly resist going to school. (Id. at 7.)


                                                8
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 9 of 48



       S.S. began the 2017-2018 school year at John Archer. (Id.) In anticipation of S.S.’s

annual IEP meeting, S.S.’s teacher performed a Verbal Behavior Milestones Assessment and

Placement Program (“VB-MAPP”) assessment on September 20, 2017 in order to assess the

barriers that might impede S.S.’s language and skill acquisition. (Hr’g Decision at 12.) The

results showed several barriers that required further analysis. (Id.)

       Five days later on September 25, 2017, the Parents met with S.S.’s new IEP team at

John Archer. (Id.) At this meeting, the Parents expressed their concerns about S.S.’s

significantly intensifying problematic behaviors, including hitting herself in the head, so hard

that she left bruises, and pulling her own hair. (Compl. 7, ECF No. 2.) The team discussed

the possibility of moving forward with a Functional Behavioral Assessment (“FBA”). (Id.)

The administrative record in this case reflects that this new IEP team was unaware that such

as assessment had already been recommended in May of that same year. (Id.) The team,

however, could not at this point actually approve its decision to order an FBA because the

school’s psychologist, who would be responsible for overseeing the FBA, was not at the

meeting. (Id.) She testified that she was also unaware of the previous decision to conduct an

FBA and generally of S.S.’s behavioral needs. (Id.) Therefore, the IEP team reconvened on

October 11, 2017 and authorized an FBA to develop a BIP, which would begin October 11,

2017 and continue through November 14, 2017. (Hr’g Decision at 12.)

       At this meeting, the Parents also approved a revised IEP. (Id.) This IEP called for

thirteen hours and twenty minutes of specialized instruction and three hours per month of

related services (speech and occupational therapy). (Id. at 13.) It contained eight goals and

thirty-six objectives, again with no goals related to behavior. (Id.) S.S. at this time was also


                                                9
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 10 of 48



again approved for ESY services from July 2, 2017 to August 10, 2017 for three hours and

twenty minutes per week. (Id.)

       On November 14, 2017, Mrs. S. visited John Archer for American Education Week.

(Compl. 8, ECF No. 2.) While observing S.S.’s class, Mrs. S. witnessed a boy in the class

attack and scratch S.S. (Id.) When she expressed alarm, Mrs. S. was told that similar

incidents had occurred before, and the boy had been seen targeting S.S. with aggressive

attempts and behaviors on previous occasions. (Id.) On November 16, 2017, Mrs. S.

emailed John Archer’s principal about the attack, and the Parents requested a written plan of

action. (Id. at 9.) The Parents said that S.S. would not return to school until such plan was

made, and they requested that one of the students be moved to a different classroom. (Id.)

The IEP team then met on November 27, 2017 to discuss S.S.’s intensifying behaviors, some

of which were believed to be linked to the aggression of her classmate. (Id.) John Archer

proposed a “safety plan” which outlined strategies such as purposeful blocking, ensuring safe

distances between the students, and ignoring aggressive behaviors. (Id.) S.S. returned to

school on November 28, 2017. (Id.) On December 19, 2017, the same classmate grabbed

the back of S.S.’s neck, and although S.S. was not injured, the incident prompted the school

to move the boy to a different classroom. (Hr’g Decision at 14.)

       On January 2, 2018, the IEP team met to review the results of the FBA and BIP and

to revise S.S.’s IEP to, for the first time, include behavioral goals. (Hr’g Decision at 14.)

The FBA had focused on S.S.’s self-hitting and vocal stereotypy. (Id. at 13.) The self-hitting

was described as “hitting herself in the forehead or side of the head utilizing her arm or

closed fist.” (Id.) Vocal stereotypy was described as “nonfunctional communication.” (Id.)


                                             10
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 11 of 48



The results of the FBA showed that S.S. was hitting herself in the head an average of

seventeen time per day for one to thirty seconds, and that she engaged in vocal stereotypy

twelve times every ten minutes for one to five seconds. (Id.) At this meeting, the Parents

expressed concerns about additional behaviors not covered in the FBA. (Id. at 14.) Mr. S.

expressed his concern that S.S. was not progressing and that she was “cowering” from peers

and adults, throwing tantrums, and isolating herself from family members. (Id.) At this

point, Dr. McLaughlin as well as Kristen Colyer, a Board Certified Behavior Analyst

(“BCBA”) contracted by HCPS, had also observed S.S. at John Archer. (Compl. 10, ECF

No. 2.) The administrative record reflects that both experts observed S.S. to be completely

disengaged and isolated in the classroom, demonstrating self-stimulatory behaviors as she

remained completely unable to access activities and instruction given by the teacher. (Id.)

The experts saw this behavior continuously reinforced by the errors of her teacher, who did

not appear to have the proper training to deal with the situation. (Id.) In response to these

observations, the school and the Parents consented to an additional FBA. (Id.)

       The second FBA was conducted from January 3, 2018 to January 26, 2018. (Hr’g

Decision at 14.) This FBA included the self-hitting and vocal stereotypy, as well as

aggression and self-stimulation. (Id.) The results showed self-hitting for an average of

eighty-nine times per day for one to two seconds (the number of incidents in a day ranged

from two to 395), vocal stereotypy an average of eighteen times every ten minutes for one to

fifteen seconds, aggression an average of nine times per day for one to three seconds, and

self-stimulation an average of six times per day for five seconds to five minutes. (Id.)

       When the IEP team met to review the results from this second FBA on February 5,


                                               11
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 12 of 48



2018, Mr. S. made two requests. (Id. at 15.) First, he claimed that the ESY program

contained in the IEP was inadequate and that the Parents wanted a year-round education

program for S.S. (Id.) Mr. S. also requested that the IEP provide for three additional hours

of BCBA consultation inside the Student’s classroom. (Id.) HCPS stated that the current

data did not support the need for a twelve-month program, but indicated that the ESY

matter could be revisited if additional data become available. (Id.) HCPS rejected the BCBA

consultation request as well. (Id.) As a result, at this February 2018 meeting, the Parents

informed HCPS that they planned to withdraw S.S. from HCPS and enroll her for the

remainder of the school year at the Trellis School, a Maryland state-approved, year-round

non-public special education school in Baltimore County. (Id.; Compl. 12, ECF No. 2.)

They requested tuition reimbursement from HCPS. (Hr’g Decision at 15.) S.S.’s last day at

John Archer was February 6, 2019. (Id.)

       S.S. began attending Trellis School in February 2018, at parent expense. (Compl. 12,

ECF No. 2.) Within a few weeks, the Parents reported a noticeable change in S.S.’s behavior

and well-being. (Id.) She no longer resisted going to school, she showed greater awareness

and engagement both at school and at home, and she began to gain weight and show notable

improvements in her health. (Id.)

       Around March 27, 2018, the attorney for HCPS advised the Parents that their request

for placement and funding at Trellis was rejected, claiming that John Archer was an

appropriate placement for S.S. (Id.) This did not end the relationship between the Parents

and HCPS. The Parents continued to work with HCPS through the IEP process. (Id. at 13.)

This included additional meetings with and assessments completed by HCPS employees.


                                            12
         Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 13 of 48



(Id.)   After consideration of the assessment and observation data, HCPS continued to

maintain that the program and placement at John Archer were appropriate. (Id.) Although,

on November 7, 2018, HCPS did agree to modify her IEP to include fifteen hours of special

education instruction per week, including adapted physical education, and two hours and

fifteen minutes per week of related services (speech, occupational therapy, and physical

therapy). (Id.)

        Ultimately, on January 25, 2019 the Parents filed a Complaint for a Due Process

Hearing in accordance with state and federal laws alleging:

        a. The IEPs and educational program provided to S.S. by HCPS at
           Homestead-Wakefield Elementary School for the 2016-2017 school year,
           including summer 2017, were inadequate and failed to provide her with a
           FAPE.

        b. The IEPs and educational program provided and/or offered to S.S. at
           John Archer for the 2017-2018 school year and through the fall of 2018
           were inadequate and failed to provide her a FAPE.

        c. The IEP developed for S.S. in November 2018 did not adequately address
           her educational needs or provide adequate special education instruction
           and did not offer her a FAPE for the 2018-2019 school year.

        d. The Trellis School has provided S.S. with an appropriate education and
           S.S. has made progress in all areas since starting at Trellis to the present.

(Id. at 13-14.) The Parents sought an order requiring compensatory educational service to

compensate S.S. for HCPS’s failure to provide a FAPE from September 2016 to February

2018, and an order requiring HCPS to reimburse S.S.’s parents for the costs of S.S.’s

placement at the Trellis School including tuition, related services, transportation expenses,

and any other such expenses related to S.S.’s education at the Trellis School. (Id. at 14.)

        A due process hearing was held over eight days in April and May of 2019 before ALJ


                                               13
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 14 of 48



Michael D. Carlis. (Id.) On June 7, 2019, ALJ Carlis denied all remedies sought by S.S. and

her parents. (Hr’g Decision at 102.) The ALJ held that the Parents did not prove that

HCPS failed to offer S.S. a FAPE for the 2016-2017, 2017-2018, and 2018-2019 school years

and that the Parents failed to prove that they are entitled to reimbursement for tuition and

expenses at Trellis School. (Id.)

       Upon removing this case to this Court, the Parents now allege that the ALJ’s decision

is contrary to substantial evidence and uncontroverted testimony presented by the Parents.

(Compl. 15, ECF No. 2.) Count 1 of the Parents’ Complaint alleges violations of the IDEA,

claiming that the ALJ erred as a matter of law in his findings and that his decision was not

“regularly made.”      (Id. at 16-17.)    Count 2 alleges violation of Section 504 of the

Rehabilitation Act, 29 U.S.C. § 794(a), and its implementing regulations at 34 C.F.R. Part

104. (Id. at 18.) Specially, the Parents claim that HCPS discriminated against S.S. solely by

reason of her disability, acting with bad faith, gross misjudgment, and, in some instances,

deliberate indifference. (Id. 18-19.) Count 3 alleges violation of Title II of the Americans

with Disabilities Act, 42 U.S.C. § 12131, et seq. and its implementing regulations at 28 C.F.R.

Part 25 in the same manner as Count 2. The Parents seek an order for equitable and

declaratory judgment, stating that the ALJ’s analysis and decision contained mistakes of law

that were flawed and clearly erroneous; for $30,000 for the harm caused to S.S. as a result of

HCPS’s discriminatory practices; for compensation for HCPS’s failure to provide a FAPE

for each of the school years; and to reimburse S.S.’s parents for the costs of her placement at

Trellis School, including tuition, related services, transportation expenses, and any other such

expenses related to S.S.’s education at Trellis. (Id. at 21.)


                                                 14
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 15 of 48



       On June 5, 2020, the Parents moved for Summary Judgment. (See ECF No. 33.) The

Defendants filed a Cross Motion for Summary Judgment. (See ECF No. 36.)

                                  STANDARD OF REVIEW

       In Individuals with Disabilities Education Act (“IDEA”) cases, this Court conducts

“modified de novo review, giving due weight to the underlying administrative proceedings.”

M.L. by Leiman v. Smith, 867 F.3d 487, 493 (4th Cir. 2017) (quoting O.S. v. Fairfax Cnty. Sch.

Bd., 804 F.3d 354, 360 (4th Cir. 2015)). This Court’s analysis necessarily involves a review of

the administrative record. “Generally, in reviewing state administrative decisions in IDEA

cases, courts are required to make an independent decision based on a preponderance of the

evidence, while giving due weight to state administrative proceedings.” Doyle v. Arlington Cnty.

Sch. Bd., 953 F.2d 100, 103 (4th Cir. 1991) (emphasis added) (citing Rowley, 458 U.S. at 206).

In Doyle, the U.S. Court of Appeals for the Fourth Circuit carefully considered how to apply

the “due weight” requirement. Id. at 104-05. The Fourth Circuit concluded that level of

deference given to findings of fact depends on whether the administrative officer’s findings

were “regularly made.” Id. at 105. A reviewing court “should examine the way in which the

state administrative authorities have arrived at their administrative decision and the methods

employed.” Id. If the reviewing court finds that the administrative authority has departed

“far from the accepted fact-finding process,” the fact-finding is not “regularly made.”

Sunmter Cnty. Sch. Dist. 17 v. Hefferman ex rel. T.H., 642 F.3d 478, 485 (4th Cir. 2011) (quoting

Doyle, 953 F.2d at 104). In other words, “[f]actual findings must be ‘reasoned and supported

by the record’ to warrant deference.’” M.H. v. New York City Dept. of Educ., 686 F. 3d 217,

241 (2d Cir. 2012) (quoting Gagliardo v. Arlington Cent. Sch. Dist., 489 F. 3d 105, 114 (2d Cir.


                                               15
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 16 of 48



2007)). When the reviewing court does find the fact-finding of the administrative officer to

be regularly made, such findings are “entitled to be considered prima facie correct, akin to the

traditional sense of permitting a result to be based on such fact-finds, but not requiring it.”

Id. at 105 (citing New York Transit Author. v. Beazer, 440 U.S. 568, 587, n.31 (1979)).

       To be clear, “due weight” requires that when fact-findings are regularly made, they

are entitled to prima facie correctness. However, this does not mean that a district court must

follow the administrative officer’s findings and legal conclusions. See Springer v. Fairfax Cnty.

Sch. Bd., 134 F.3d 659, 663 n.* (4th Cir. 1998) (concluding that Doyle did not require that

deference be given to an administrative opinion that was “both cursory and conclusory”). If

a reviewing court disagrees with the administrative officer’s findings and fails to adhere to

them, “it is obligated to say why.” M.M. ex rel. D.M. v. School Dist. of Greenville Cnty., 303 F.3d

523, 531 (4th Cir. 2002). But, “[a]fter giving the administrative fact-findings such due

weight, if any, the district court then is free to decide the case on the preponderance of the

evidence, as required by statute.” Doyle, 953 F.2d at 105.

       Additionally, even if the factual findings are found to be “regularly made,” the district

court must still make its own independent determination regarding the legal conclusions that

have been drawn by the administrative officer. Sumter Cnty. Sch. Dist. 17 v. Heffernan ex rel.

TH, 642 F.3d 478, 485 (4th Cir. 2011). The district court may accept the administrative

officer’s factual findings but find that the evidence, considered as a whole, points to a

different legal conclusion than that reached by the officer. Id; see also Gerstmyer v. Howard

Cnty. Pub. Schs., 850 F. Supp. 361, 364 (D. Md. 1994) (accepting the facts as found by the

administrative officer but finding such facts compelled a different legal conclusion). This is


                                                16
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 17 of 48



“entirely appropriate and consistent with the district court’s obligation to make its own

independent determination.” Hefferman, 642 F.3d at 485.

                                          ANALYSIS

   I.      Alleged Violations of the IDEA (Count 1)

        The Parents argue that the ALJ erred in concluding that they did not meet their

burden of proving that HCPS denied S.S. a FAPE for the 2016-2017, 2017-2018, and 2018-

2019 school years and as relief seek reimbursement for the costs they incurred for S.S.’s

placement at the Trellis School. The Parents argue that many of the ALJ’s findings of fact

were not “regularly made” and therefore do not warrant deference. (ECF No. 33-1). They

further argue that even if the ALJ’s findings are due deference, the ALJ’s conclusions on the

record are incorrect as a matter of law. (Id.)

        A. Regularly Made

        The Fourth Circuit interprets Rowley’s “due weight” requirement to mean that the

findings of fact made in state administrative proceedings must “be considered prima facie

correct, akin to the traditional sense of permitting a result to be based on such fact-finding,

but not requiring it.” Doyle, 953 F.2d at 105. If the findings are not “regularly made,” they

are not entitled to deference. Id. When determining whether a hearing officer’s findings

were regularly made, the Fourth Circuit’s cases have “typically focused on the process through

which the findings were made.” J.P. ex rel. Peterson v. Cnty. Sch. Bd. of Hanover Cnty., Va., 516

F.3d 254, 259 (4th Cir. 2008).

        The Parents argue that the ALJ incorrectly reviewed, interpreted, and assessed the

weight of the evidence. (ECF No. 33-1 at 6-9.) They argue that the ALJ’s decision included


                                                 17
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 18 of 48



inconsistent and incorrect characterizations of data related to S.S.’s progress, the foundation

for determining whether HCPS provided FAPE.             (ECF No. 39-1.)      However, factual

findings are only considered not “regularly made” if they are “reached through a process that

is far from the accepted norm of a fact-finding process.” Cnty. Sch. Bd. of Henrico Cnty, Va. v.

Z.P., 399 F.3d 298, 305 (4th Cir. 2005) (emphasis added) (internal quotations omitted). This

Court finds that the fact-finding process used by the ALJ in this case did not stray from the

“accepted norm.” In J.P., the Fourth Circuit reversed a district court’s rejection of the

hearing officer’s fact-finding in which the process used by the ALJ was analogous to the case

at hand. J.P., 516 F.3d at 259-60. The court explained:

       In this case, there is nothing in the record suggesting that the hearing officer’s
       process in resolving this case was anything other than ordinary. That is, the
       hearing officer conducted a proper hearing, allowing the parents and the
       School Board to present evidence and make arguments, and the hearing
       officer by all indications resolved the factual questions in the normal way,
       without flipping a coin, throwing a dart, or otherwise abdicating his
       responsibility to decide the case. Indeed, none of the deficiencies in the
       hearing officer’s opinion identified by the district court have anything to do
       with the process through which the hearing officer made the required factual
       findings; as we will explain, the district court’s criticisms instead focus on the
       manner in which the hearing officer expressed his view of the case.

Id. The Fourth Circuit further criticized the district court’s rejection of the administrative

findings due to the court’s belief that the “hearing officer’s opinion was insufficiently

detailed.” Id. at 261. The court noted that “our case law never suggested that any particular

level of detail is required in the hearing officer’s decision” and that the “level of detail

required of a hearing officer is relatively low.” Id. at 262. The Parents’ complaints regarding

the fact finding of the ALJ do not relate to the process used by the ALJ but instead to his

interpretation and characterization of the data. For this reason, the ALJ’s findings are


                                              18
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 19 of 48



considered “regularly made” and this Court will give such findings the due weight required

by Rowley.

       B. FAPE for the 2016-2017 School Year

       For the 2016-2017 school year, S.S. attended pre-school at Homestead-Wakefield

Elementary School. (Hr’g Decision at 10.) As the facts above provide, S.S. attended four

half days per week for approximately twelve hours per week. (Id.) Her IEP written in

September 2016 stated that she would receive twenty-five hours of special education

instruction and related services (speech-language therapy, occupational therapy) per month,

or approximately six hours and fifteen minutes per week. (Id.) At the start of this school

year, S.S. was not noted to have any behavioral challenges, and her IEP included no goals to

address behavior. (Id.) “Judicial review of IEPs under the IDEA is meant to be largely

prospective and to focus on a child’s needs looking forward; courts thus ask whether at the

time an IEP was created, it was ‘reasonably calculated to enable the child to receive

educational benefits.’” Schaffer v. Weast, 554 F.3d 470, 477 (4th Cir. 2009) (quoting Rowley,

458 U.S. at 207). There is no evidence in the record regarding the inappropriateness of the

Student’s placement at Homestead-Wakefield or the insufficiency of this September 2016

IEP when it was created at the start of S.S.’s first school year in an HCPS school.

       The Parents’ dissatisfaction with HCPS began towards the end of the 2016-2017

school year in April 2017.       At that time, S.S.’s teacher reported that S.S. had not

demonstrated satisfactory growth/progress on their IEP goals and objectives due to

increased behavioral needs. (See Compl. 4, ECF No. 2.) The fact that S.S. was not meeting

her IEP goals does not in and of itself suggest a denial of FAPE. As the Court held in


                                              19
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 20 of 48



Rowley, the IDEA requires only that school districts provide an “appropriate” IEP that

confers “some educational benefit.” Rowley, 458 U.S. at 200. For this reason, “progress, or

lack thereof, while important, is not dispositive.” M.S. ex rel. Simchick v. Fairfax Cnty. Sch. Bd.,

553 F. 3d 315 (4th Cir. 2009). A student’s educational program is not inappropriate when

the student does not achieve all of the goals and objectives in the IEP. O.S. v. Fairfax Cnty.

Sch. Bd., 804 F.3d 354, 360-61 (4th Cir. 2015). The ALJ found that S.S. achieved “two of the

seven goals and twenty of the twenty-six objectives.” (Hr’g Decision at 88.) While the

school felt a need to meet to discuss how S.S.’s behavior problems were interfering with

S.S.’s further progress, such concerns related to S.S.’s behavior do not suggest her IEP was

substantively inadequate. For these reasons, this Court agrees with the ALJ that the Parents

did not meet their burden to prove that S.S.’s IEP at Homestead-Wakefield for the 2016-

2017 school year was not reasonably calculated to enable her to make progress in light of her

circumstances, especially given the behavioral concerns were not known at the start of the

school year when the IEP was written. Substantively, there was no problem with the IEP

for the 2016-2017 school year.

       However, the Parents argue that S.S. was denied FAPE in the 2016-2017 school year

primarily due to HCPS’s failure to develop a BIP pursuant to an FBA when S.S.’s behavioral

problems became apparent sometime during the 2016-2017 school year. (See ECF No. 33-1

at 10-11.) The Parents suggest that when the behavioral issues did emerge sometime during

the 2016-2017 school year, HCPS had an obligation to either revise S.S.’s IEP to include

behavior goals or, if not directly alter the IEP, draft behavior goals in a BIP. (ECF No. 33-1

at 10.) The failure to do so, they claim, was a procedural violation of the IDEA.


                                                20
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 21 of 48



       HCPS claims that such procedural violation was not raised in the Plaintiffs’ Due

Process Complaint (ECF No. 2), nor presented to the ALJ for determination at the time of

the Hearing, and therefore, it is inappropriate for this Court to address such claim. (See ECF

No. 36-1 at 28.) That argument is without merit, and the issue is properly presented before

this Court. The Complaint alleges that ALJ’s errors include a failure to find that “HCPS

violated S.S.’s rights under the IDEA in failing to amend S.S.’s IEP or educational program

during the 2016-2017 school year, despite evidence of her failure to make appropriate

progress in the program.” (ECF No. 2 at 15.) Further, the Parents allege in Count 1 of their

Complaint that the ALJ erred as a matter of law in finding that HCPS provided S.S. a FAPE

in the 2016-2017 school year. (ECF No. 2 at 16.) As provided above, a claim for violation

of the IDEA involves a two-step inquiry, as articulated in Rowley. First, this Court must

determine whether the state or local educational authority complied with the procedures set

forth in the Act. Rowley, 458 U.S. at 206. Second, this Court must determine whether the

IEP was reasonably calculated to enable the child to receive educational benefits. Id. at 207.

Thus, any allegation that a school system has denied the student a FAPE in violation of the

IDEA involves a challenge to both the procedure and substance of the student’s IEP.

Additionally, as their Complaint provides, the Parents’ Complaint for Due Process Hearing

filed January 25, 2019 included the claim that HCPS failed to provide a FAPE for the 2016-

2017 school year, ensuring that the procedural issue of the failure to alter her educational

plans to include the behavioral issues was before the ALJ.

       Although the Parents have properly brought this procedural claim before this Court,

this Court finds there was no such procedural violation in the 2016-2017 school year. A


                                             21
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 22 of 48



local educational agency is required to ensure that the IEP team “reviews the child’s IEP

periodically, but not less frequently than annually, to determine whether the annual goals for

the child are being achieved” and “revise the IEP as appropriate to address . . . a lack of

expected progress.” 20 U.S.C. § 1414(d)(4)(A)(ii). HCPS met this requirement in reviewing

S.S.’s progress and calling an IEP meeting to discuss her progress in April 2017. (ECF No. 2

at 5.) At this meeting, the IEP team proposed and the parents agreed that an FBA was

necessary to guide the development of an appropriate BIP. (Id.) By recommending these

steps be taken in response to notable changes in S.S.’s behavior at school, HCPS acted

appropriately at the close of the school year. S.S. was not denied a FAPE for the 2016-2017

school year.

       C. FAPE for the 2017-2018 and 2018-2019 School Years

       The Parents argue that S.S. was denied a FAPE for both the 2017-2018 and 2018-

2019 school years for several reasons. The Parents’ first argument is based on a procedural

violation of the IDEA in the 2017-2018 school year. The Parents additionally address the

substance of S.S.’s IEPs. S.S.’s IEP for the 2017-2018 and 2018-2019 school years were

substantively the same, but for an increase in the number of special education instructional

hours per week in 2018. (See Hr’g Decision at 89.) The Court will, therefore, address the

substantive adequacy of the IEPs for the 2017-2018 and 2018-2019 school years in tandem.


               a. Whether HCPS Complied with the Procedural Requirements of the
                  IDEA

       First, the Parents argue that the ALJ erred as a matter of law in finding that the failure

of HCPS to develop a BIP or to adequately address S.S.’s interfering behaviors through the


                                              22
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 23 of 48



IEP did not deny S.S. a FAPE.         (ECF No. 33-1 at 14.)     Following the discovery of

behavioral issues at the end of the 2016-2017 school year, S.S. was referred to the Central

IEP team on May 31, 2017 to determine her placement for the 2017-2018 school year.

(Compl. 6, ECF No. 2) As provided in the factual background above, this Central IEP team

appeared to have preliminary data regarding S.S.’s interfering behaviors in school, which led

to her placement at John Archer, but her IEP was not amended at that time. (Id. at 6-7.) In

September 2017, S.S.’s new IEP team at John Archer was apparently completely unaware of

the FBA and BIP that had allegedly been “in process” in May. (Id. at 8.) At the meeting, the

parents shared their concerns about S.S.’s significantly increasing behavioral problems, and

the team discussed the possibility of engaging in assessment to develop a BIP for these

behaviors, but because the school’s psychologist was not present at the IEP meeting, the

team could not move forward with assessment. (Id.) The psychologist, who would be the

party responsible for overseeing a behavioral assessment, claims that she had been unaware

of S.S.’s behavioral needs.   (Id.)   On October 11, 2017, the IEP team, including the

psychologist, met again to continue the annual review of S.S.’s IEP, and for the second time,

a team concluded that an Functional Behavior Assessment (“FBA”) was needed. (Id.) An

FBA was finally conducted, and a Behavioral Intervention Plan was implemented (“BIP”).

(ECF No. 39 at 22.)

       The ALJ found that the record “does not explain what happened to the BIP that was

being developed in May 2017” (Hr’g Decision at 97) and does not appear to opine on why

the IEP team for the 2017-2018 school year was unaware of S.S.’s behavioral issues which

were of such concern at the end of the 2016-2017 school year. This Court’s review of the


                                             23
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 24 of 48



record also cannot explain the cause of this error. However, the ALJ’s conclusion that such

error “has no import on the issue of the adequacy of the Student’s IEP,” (id.), is not

supported by the record in this case and is not entitled to deference by this Court. See

Springer, 134 F.3d at 663 n.* (concluding no deference was required where administrative

opinion was “both cursory and conclusory).

       As provided above, when determining whether an IEP complies with the IDEA,

courts make a two-part inquiry. Rowley, 458 U.S. at 206. The first part of such inquiry is

procedural, namely, whether the state has complied with the procedures set forth in the

IDEA. Id. As this Court has found, “failure to comply with the IDEA’s procedural

provisions may be a sufficient basis for finding that the local educational agency failed to

provide a student with a FAPE.” Bd. of Educ. of Frederick Cnty. v. I.S. ex rel. Summers, 325 F.

Supp. 2d 565, 580 (D. Md. 2004); see also Gerstmyer, 850 F. Supp. at 364. When a procedural

defect exists, the court is “obliged to assess whether it resulted in the loss of an educational

opportunity for the disabled child, or whether, on the other hand, it was a mere technical

contravention of the IDEA.” M.M., 303 F.3d at 533 (4th Cir. 2002) (quoting Gadsby v.

Grasmick, 109 F.3d 940, 956 (4th Cir. 1997)). “The failure to conduct an adequate FBA is a

serious procedural violation because it may prevent the [IEP team] from obtaining necessary

information about the student’s behaviors, leading to their being addressed in the IEP

inadequately or not at all.” R.E. v. New York City Dept. of Educ., 694 F.3d 167, 190 (2d Cir.

2012); accord Z.B. v. D.C., 888 F.3d 515, 524 (D.C.C. 2018). A failure to conduct an FBA will

not always rise to the level of a denial of FAPE, but “when an FBA is not conducted, the

court must take particular care to ensure that the IEP adequately addresses the child’s


                                              24
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 25 of 48



problem behaviors.” R.E., 694 F.3d at 190. For example, in Rosaria M v. Madison City Bd. of

Educ., 325 F.R.D. 429, 439 (N.D. Ala. 2018), the court found that a student’s IEP was not

legally inadequate where the school did not conduct an FBA but still noted the student’s

behavioral issues and created and implemented a plan to address the student’s most

problematic behaviors.

       Although in the case at hand an FBA was eventually conducted after the October

2017 IEP meeting, this was a full six months after an IEP initially decided an FBA was

necessary, as well as after S.S.’s October IEP for the 2017-2018 year was developed. This

unexplainable delay prevented S.S.’s 2017-2018 IEP from addressing her behavioral issues at

all until January 2018, an entire nine months after S.S.’s behavioral problems were initially

recognized to be interfering with her progress toward her IEP goals. This is significant. In

Gerstmyer, Judge Motz of this Court held that a student was denied a FAPE, reversing the

decision of the Hearing Officer, when a student experienced a similar delay in assessment.

850 F. Supp. 361. In that case, the student’s parent notified the school board in May that

her son needed an evaluation for a possible learning disability. Id. at 365. Despite this

notification in May, the student began the next school year “in a state of complete disarray”

without any accommodations based on his discovered learning disability. Id. Judge Motz

found that the school board “had been notified almost four months before [the student]’s

first grade year was to commence that he needed evaluation for a possible learning disability

but almost six months thereafter had failed to formulate an IEP that was ‘individualized’ in

anything but name only.” Id. at 365-66. “The ultimate fact is that [the student]’s critical first

grade year began without an IEP being in place or ready to be in place, and as a result, he


                                               25
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 26 of 48



was denied the [FAPE] to which he was entitled.” Id. at 366. Judge Motz agreed with the

parent’s decision to move the child to a private school after this failure and awarded tuition

reimbursement. Id.

       Although in the case at hand S.S. did have an IEP in place to start the 2017-2018

school year, her IEP was substantively inadequate due to a similar failure to conduct a

necessary assessment. As the U.S. Court of Appeals for the District of Columbia has held,

“[t]he key inquiry regarding an IEP’s substantive adequacy is whether, taking account of

what the school knew or reasonably should have known of a student’s needs at the time, the

IEP offered was reasonably calculated to enable the specific student’s progress.” Z.B., 888

F.3d at 524 (citing Endrew F., 137 S. Ct. at 999). Additionally, “[t]he IDEA . . . recognizes

that the quality of a child’s education is inextricably linked to that child’s behavior, and hence

an effective educational evaluation must identify behavioral problems.” Harris v. Dist. of

Columbia, 561 F. Supp. 2d 63, 68 (D.D.C. 2008). The ALJ found that “[a]lthough the HCPS

had reason to know that the Student had problem behaviors that could be significant barriers to

learning when she entered John Archer based on the records from the [Central IEP team]

meeting, a formal development of a BIP and subsequent modification of the IEP had to wait

for the completion of the FBA.” (Hr’g Decision at 98) (emphasis added). Based on the

ALJ’s findings, despite HCPS’s knowledge of S.S.’s serious behavioral problems, her

October 2017 IEP did not and could not have adequately addressed S.S.’s serious behavioral

issues, making it difficult for this Court to say that the IEP was reasonably calculated to

enable S.S.’s progress. This procedural violation of the IDEA contributed to a denial of a

FAPE in the 2017-2018 school year.


                                               26
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 27 of 48



              b. Whether the 2017-2018 and 2018-2019 IEPs Were Reasonably
                 Calculated to Enable S.S. to Receive Educational Benefits

       Even if this Court accorded deference to the ALJ’s view that the late addition of the

BIP was “of no import,” there are further reasons S.S.’s IEP was inadequate and S.S. was

denied FAPE for the 2017-2018 school year, as well as for 2018-2019 school year. S.S.’s

IEP, even as amended, did not address all of her behavioral problems, nor does it appear

that the IEP successfully addressed those behaviors that it did identify and target. HCPS

also denied S.S. increased behavioral analysis consultation, despite evidence of teachers’

mistakes in implementing her amended IEP and the severity of her behavioral issues.

Additionally, although the Parents did not meet their burden to show that HCPS’s denial of

S.S.’s enrollment in a year-round educational program was required to provide FAPE, the

Parents did present persuasive arguments to suggest that S.S.’s IEP should have explicitly

required more time in special education per month. Combined, these problems with S.S.’s

IEPs suggest that S.S. was substantively denied FAPE for the 2017-2018 and 2018-2019

school years. Data regarding S.S.’s progress during her time at John Archer further supports

this conclusion.

       First, even when S.S.’s IEP was updated to address her behavioral problems in

January 2018, it did not address all of her behavioral issues. In February 2018, S.S.’s IEP

was amended again to address her self-injurious behaviors, stereotypy, aggression, and self-

stimulatory behavior after an additional FBA. (Compl. 10, ECF No. 2.) However, neither

the IEP nor a BIP addressed other behaviors that were occurring at school. For example,

S.S. had a noticeable bald spot from her trichotillomania that went unaddressed. (Id.; see also

Testimony of Mr. S., Hr’g Tr. Vol 6 at 1427:20-1428:7; Student Ex. 69.) Hearing testimony

                                              27
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 28 of 48



also establishes that S.S. was noticeably cowering from peers and adults.             (Id.; see also

Testimony of Kim Manzo, Hr’g Tr. Vol. 6 at 1336:12-18.) The record clearly indicates that

such behavior was not addressed. HCPS was on notice of these issues and did not address

them. “The key inquiry regarding an IEP’s substantive adequacy is whether, taking account

of what the school knew or reasonably should have known of a student’s needs at the time,

the IEP offered was reasonably calculated to enable the specific student’s progress.” Z.B.,

888 F.3d at 524 (citing Endrew F., 137 S. Ct. at 999). Again, this Court finds it difficult to say

that S.S.’s IEP was reasonably calculated to enable her to make progress given that it did not

address, even after the second FBA, these significant behavioral issues.

       Second, the behaviors that were addressed by IEP amendments in January 2018 did

not improve with the implementation of the BIP. (See Hr’g Decision at 96-98.) The ALJ

found that S.S.’s self-hitting and vocal stereotypy actually increased, although he found it

difficult to measure by how much self-hitting increased. (Id. at 97.) However, the ALJ

dismissed alleged increases, regardless of how significant. (Id. at 98.) The ALJ adopted the

theory that if there was a decline in S.S.’s behavior, it was likely “a burst in behavior”

common after a BIP is implemented. (Id.) This conclusion is simply not supported by the

administrative record in this case. Any due deference accorded to the ALJ does not preclude

this Court from making an independent decision based on a preponderance of the evidence

in this case, which reflects serious behavioral issues. See Doyle, 953 F.2d at 103.

       Even if the decline in S.S.’s behaviors may be explained by a “burst in behavior”

theory, self-injurious behavior is a serious matter, and an increase in the frequency and

intensity of such behavior, regardless of the cause, is undoubtedly quite alarming for any


                                               28
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 29 of 48



parents to witness. In response to an escalation in S.S.’s behaviors, the Parents requested

more involvement of a Board Certified Behavior Analysist (“BCBA”) to oversee S.S.’s

programming and ensure proper implementation of the behavioral programming, seeking

consultation with the BCBA three times per week. (Compl. 11, ECF No. 2.) They further

requested that HCPS place S.S. in a twelve-month program, where she would receive the

hours of service and instruction that they, as well as experts, believed was necessary in order

for her to make appropriate progress. (Id.) HCPS denied both of these requests. (Id.)

       The ALJ found that the denial of additional BCBA consultation hours and the refusal

to enroll S.S. in a twelve-month program could not be denials of FAPE. (Hr’g Decision at

99.) On the issue of the BCBA consultation hours, the ALJ found that S.S.’s removal from

John Archer was essentially premature. (Id.) He found that S.S. attended school for only

fifteen days between the time the BIP was implemented and the Parents’ withdrawal from

HCPS. (Id.) He concluded that “fifteen days is too short a period of time to make any

reasonable determination that an increase in BCBA was necessary for the BIP to be

effective.” (Id.) This Court notes that an increase in self-injurious behavior is a very serious

matter and accords no deference to the ALJ’s conclusion that fifteen days is insufficient to

determine whether further measures needed to be taken. This conclusion is especially

suspect given it only took three weeks at Trellis for S.S. to be noticeably happier in her new

environment. (Hr’g Decision at 60.) However, even if the fifteen days were not enough

time to collect data regarding S.S.’s changes in behavior, within this fifteen-day window, Dr.

McLaughlin did notice a need to correct S.S.’s teacher’s errors in her implementation of the

BIP and IEP. (Hr’g Decision at 46; see also, Testimony of Annie McLaughlin, Hearing Tr.


                                              29
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 30 of 48



Vol. 3 at 545:20-546:4.) Further, HCPS had more than fifteen days’ worth of information

with which to make a decision about the need for increased BCBA consultation. As Dr.

McLaughlin testified, S.S. had very serious behavioral issues that required the administration

of careful instruction. (Testimony of Annie McLaughlin, Hr’g Tr. Vol. 3 at 545:20-546:4.)

This combination of errors in teaching and known complexity of S.S.’s treatment led Dr.

McLaughlin to conclude that the Parents’ request for additional BCBA consultation should

have been granted. (Id.) Further, as Dr. McLaughlin provided, even if there was progress

made with the implementation of the BIP in those fifteen days, more BCBA hours would

still have been appropriate to ensure that support was maintained and progress could

continue. (Testimony of Annie McLaughlin, Hr’g Tr. Vol. 3 at 5543:16-544:3.)

       On the issue of HCPS’s refusal to enroll S.S. in a twelve-month program, this Court

does find significant evidence such a program is appropriate for S.S. However, it cannot be

necessarily said that this denial alone constituted a denial of FAPE. When deciding whether

a child requires Extended School Year (“ESY”) services, an IEP team must address the

following in accordance with Maryland law:

       (i) Whether the student’s IEP includes annual goals related to critical life skills;

       (ii) Whether there is a likelihood of substantial regression of critical like skills caused
            by the normal school break in the regular school year and a failure to recover
            those lost skills in a reasonable time;

       (iii) The student’s degree of progress toward mastery of IEP goals related to critical
             life skills;

       (iv) The presence of emerging skills or breakthrough opportunities;

       (v) Interfering behaviors;

       (vi) The nature and severity of the disability; and

                                               30
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 31 of 48




       (vii) Special circumstances.

COMAR 13A.05.01.08(2)(b). In M.M. ex rel. D.M, the Fourth Circuit also addressed the

issue of an Extended School Year and held that such services, generally, are necessary to a

FAPE when “the benefits a disabled child gains during a regular school year will be

significantly jeopardized if he is not provided with an educational program during the

summer months.” 303 F.3d at 537-38. The Fourth Circuit was clear that “a showing of

actual regression is not required” and that the need for such services may be established by

“expert testimony.” Id. at 538. The Court was equally clear that “the mere fact of regression

is not a sufficient basis” to support a claim for an Extended School Year, “because all

students, disabled or not, may regress to some extent during lengthy breaks from school.”

Id. Therefore, extended services are required under the IDEA “only when such regression

will substantially thwart the goal of ‘meaningful progress.’”        Id. (quoting Polk v. Cent.

Susquehanna Intermediate Unit 16, 853 F.2d 171, 184 (3d Cir 1988).

       When the Parents removed S.S. from John Archer, S.S. was enrolled in a ten-month

program with ESY. (Hr’g Decision at 13.) Dr. McLaughlin opined that the ten-month

program was “highly inappropriate” and that the five-week period when the Student would

not receive any services during the summer “would have a highly adverse effect on her

performance.” (Id. at 42.) Dr. McLaughlin testified, “for [S.S.] to go the entire summer,

from June to September without an introduction of any new material, will highly impact her

ability to make progress,” as well as to potentially close the gap in areas of deficiency. (Id.)

She continued, “if she doesn’t continuously, I think year round, work on her skills, she will

not make progress, and not end up being able to access her education.”               (Id.)   Dr.

                                              31
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 32 of 48



McLaughlin was not alone in this opinion. Caitlin Sprouse, an expert in occupational

therapy and autism, explained that she too believed S.S. should receive year-round education:

“In order for her to continue making progress . . . consistency of those services is extremely

important.” (Testimony of Caitlin Sprouse, Hr’g Tr. Vol. 3 at 592:18-593:2). Amanda

Pederson, an expert in autism and special education, also thought that S.S. would regress in

her skills with only a ten-month program. (Testimony of Amanda Pederson, Hr’g Tr. Vol. 3

at 675:13-677:6). Ms. Pederson noted that her current ESY program only provided for four

hours and forty-five minutes of instruction per week for six weeks once the official school

year ended” in which there would not be “enough time to meet all of her needs.” (Id.)

       The record in this case reflects the risk of regression of S.S. This is an important

matter in addressing the denial of S.S.’s enrollment in a twelve-month educational program.

The Fourth Circuit has made clear that evidence of actual regression is not required to show

that an ESY program is insufficient to provide FAPE, but a court may only say there has

been a denial of FAPE when it is shown that the alleged “regression will substantially thwart

the goal of ‘meaningful progress.’” See M.M. ex rel. D.M, 303 F.3d at 538. The ALJ

discredited Dr. McLaughlin’s conclusions, suggesting she did not adequately explain her

opinion. (Id. at 94.) However, the fundamental question is not a ten-month program versus

a twelve-month program.

       The issue is whether S.S.’s IEPs as written would even provide S.S. “meaningful

progress” within the ten months of programming. In addition to the problems with S.S.’s

IEP presented above, S.S.’s IEP was also problematic given the amount of time it required

for specialized instruction for S.S. per day. S.S.’s October 2017 IEP provided thirteen hours


                                             32
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 33 of 48



and twenty minutes per week of special education, one hour per month of Occupational

Therapy services, and two hours per month of Speech/Language Therapy. (ECF No. 33-1

at 20.) In November 2018, the IEP team increased this time to fifteen hours per week and

related services by a speech pathologist and an occupational therapist for a total of three

hours per month. (Hr’g Decision at 13.) These times as written on S.S.’s IEPs would be

insufficient to provide S.S. with a FAPE.          Dr. McLaughlin was adamant that these

instructional and service hours were inappropriate and insufficient to meet S.S.’s intense

academic and behavioral needs, even with the increase in 2018. (Testimony of Mr. S., Hr’g

Tr. Vol. 4 at 773:11-21.) Dr. McLaughlin testified that S.S. needed thirty hours of special

education per week to adequately address all of her issues.            (Testimony of Annie

McLaughlin, Hr’g Tr. Vol. 3 at 524:16-18.)         Thirty hours per week would amount to

spending each full six-hour school day in special education. There is no dispute that S.S.

required full-time special education services. (See ECF 36-1 at 40.)

       However, despite the specific hours written in the IEPs, the ALJ found “that it is

unimaginable anyone could look at the IEPs and think that they provided [S.S.] with

anything less than full-day of specialized services.” (Hr’g Decision at 90.) He found that the

IEPs repeatedly stated that S.S. would receive daily instructional support from special

education teacher and instructional assistants each week and that none of the Student’s

school time in was to be in general education. (Id. at 90-91.) To the ALJ, it did not matter

that S.S.’s IEPs did not explicitly provide thirty hours of special education instruction each

week since, in practice, S.S. was never in general education and being provided with full-time

special education. (Id. at 91.)


                                              33
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 34 of 48



       The ALJ did not adopt a version of a “four corners” rule, prohibiting any testimony

about services beyond what is written in the IEP. See R.E. v. New York City Dept. of Educ.,

694 F.3d 167, 185 (2d Cir. 2012). However, courts have held that testimony may not

“support a modification that is materially different from the IEP, and thus a deficient IEP

may not be effectively rehabilitated or amended after the fact through testimony regarding

services that do not appear in the IEP.” Id. An IEP has been described as a “contract” that

“embodies a binding commitment and provides notice to both parties as to what services

will be provided to the student during the period covered by the IEP.” M.C. by and through

M.N. v. Antelope Valley Union High Sch. Dist., 858 F.3d 1189, 1197 (9th Cir. 2017). What is

written in the IEP does matter. As John Archer principal Randy Geyer testified, the time

provided in IEPs is a “minimum,” which factors into consideration scenarios like “days off

school, absences, school closures, and whatnot to make sure that [the school] remain[s] in

compliance for students according to how their IEP is written.” (Testimony of Randy

Geyer, Hr’g Tr. Vol. 1 at 100:8-13.) Mr. Geyer’s testimony highlights the schools’ awareness

of a need to comply with terms of an IEP, as well as suggests that IEPs will be written to

explicitly include less time in special education than the IEP team concludes is appropriate in

order to plan for both anticipated and unanticipated disruptions to a student’s every-day

schedule.

       However, this Court is not persuaded that the thirteen and fifteen hours provided in

S.S.’s IEPs were adequate. “In the absence of evidence available to the parents at the time

of the decision not to enroll their child in the placement,” “the appropriate inquiry is into

the nature of the program actually offered in the written plan, not a retrospective assessment


                                              34
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 35 of 48



of how that plan would have been executed.” J.C. ex rel. C.C. v. New York City Dept. of Educ.,

No. PGG-12-3759, 2015 WL 1499389 (S.D.N.Y. Mar. 31, 2015). Across S.S.’s IEPs, the

maximum time of special education services per week that was provided was only half the

service hours per week that experts agreed was appropriate. The gap between fifteen and

thirty hours per week seems like more than enough of a cushion to protect a school from

the disruptions in a student’s programming like absences and holidays.

       Further, this Court, unlike the ALJ, is persuaded by the significance of the Parents’

inability to enforce S.S.’s IEP against the school board and seek legal recourse for failures to

provide S.S. with full-time special education services. Even if the Parents were aware that

S.S. was typically receiving more than thirteen or fifteen hours in special education each

week, by the terms of S.S.’s IEP, more than fifteen hours of service provided by John

Archer would be considered gratuitous. See M.C. by and through M.N., 858 F.3d 1198. If

John Archer were to leave S.S. unattended for half the school day, the Parents would have

no legal complaint against the school under S.S.’s IEP.         This is a real concern.    The

testimony of Kristen Colyer and Dr. McLaughlin both suggest that on multiple occasions

S.S. was seen wandering around the classroom without any instruction. (See Testimony of

Kristen Colyer, Hr’g Tr. Vol. 6 at 1401-02; Testimony of Annie McLaughlin, Hr’g Tr. Vol 2

at 367:1-16; Testimony of Kristen Colyer, Hearing Tr. Vol. 6 at 1386:3-1387:10.) As Mr.

Geyer’s own testimony seems to suggest, the school would be protected by its compliance

with the terms of IEP even if this inattention was occurring regularly. By only providing

fifteen hours of special education services, S.S.’s IEPs were not written or reasonably

calculated to adequately address her recognized need for specialized instruction throughout


                                              35
           Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 36 of 48



the day.

       S.S.’s January 2018 IEP did not address all her problematic behaviors and did not

lead to any progress with respect to the behaviors that it did target. The October 2017,

January 2018, and November 2018 IEPs also did not include sufficient service hours per

week to adequately meet S.S.’s needs. HCPS further erred in not increasing the amount of

behavioral analysis consultation time with implementation of S.S.’s Behavioral Intervention

Plan and amended IEP in February 2018.               The significance of all these errors is

demonstrated in S.S.’s lack of progress in her time at John Archer. As the Supreme Court

held in Endrew F., “[t]o meet its substantive obligation under the IDEA, a school must offer

an IEP reasonably calculated to enable a child to make progress appropriate in light of the

child’s circumstances.” 137 S. Ct. at 999. The aim of the IEP must be “to enable the child

to make progress.” Id. Nevertheless, the ALJ concluded that S.S. did make some progress,

finding that although she achieved none of her goals, she made progress on twelve (about

38%) of her thirty-one objectives. (Hr’g Decision at 100.) This is patently unsupportable as

a matter of law and not entitled to deference by this Court. The Parents persuasively detail

the factual errors that led to an incorrect legal finding on this matter.

       First, the Parents explain that the ALJ’s calculation of thirty-one objectives was

incorrect. (See ECF No. 33-1 at 17-18.) S.S.’s IEP drafted in October 2017 contained eight

goals and thirty-six objectives. (See Hr’g Decision at 13.) S.S.’s IEP was amended in

February 2018 to include two new goals and eight new objectives related to behavior. (See

Student Ex. 30 at 342, 395.) No objectives were ever removed. S.S., therefore, had ten goals

and forty-four objectives on her IEP. Second, the finding that S.S. had made progress on


                                                36
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 37 of 48



twelve objectives was based on IEP Progress Reports, which do not accurately describe

S.S.’s level of achievement.      The “Progress Code” on every objective states “making

sufficient progress to meet goal,” even when the accompanying data shows no progress, or,

on some objectives, even regression. (See Student Ex. 30 at 380-96.) For example, one of

the goals added to S.S.’s IEP in January 2018 provided that S.S. “will respond appropriately

to the direction ‘safe body’ as evidence[d] by a decrease of 75% in the frequency of self-

injurious, aggressive, and sexual self-stimulatory behaviors.” (Id. at 394.) The report does

not show that any data on aggressive or self-stimulatory behavior was recorded and shows

that S.S.’s self-injurious behavior increased from an average of seventeen times per day to an

average of 108 times per day. (Id. at 395.) Despite this noted regression, the Progress Code

states “[m]aking sufficient progress to meet goal.” (Id. at 395.) The Parents’ Memorandum

in Support details several instances of this sort of inconsistency, making it appear as if the

computer program used by HCPS to generate Progress Reports had a default setting that

labeled all objectives with “making sufficient progress to meet goal,” irrespective of the data.

(See ECF No. 33-1 at 18-19.)

       Indeed, the Defendants do not attempt to defend the Progress Reports. Instead, they

rely on the testimony of their witnesses, who suggested that S.S. was making progress at

John Archer. (ECF No. 36-1 at 34-39.) However, as the Parents’ detail, the conclusory

statements made by HCPS’s representatives are not supported by real data. For example,

much like with the Progress Reports, the testimony of Carrie Free, the Occupational

Therapist at John Archer, suggested that S.S. was making “sufficient progress” on all of her

occupational theory objectives, (see id. at 36.), but the actual data suggests that S.S. either did


                                                37
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 38 of 48



not improve or actually regressed in the five areas (see Student Ex. 28 at 303). Ms. Free’s

testimony is not supported by her own written notes of S.S.’s progress. Further, the Parents

reported that S.S. was noticeably cowering from peers and adults, which had not been

present before her time at John Archer. (See Testimony of Mr. S., Hearing Tr. Vol. 4, 811:2-

25.) S.S. also reportedly threw tantrums whenever is was time to get ready for school,

including fighting to avoid leaving her car to go into the school building. (Id.)

       The Supreme Court did not specify how much progress constitutes appropriate

progress in Endrew F., only that it be appropriate in light of the student’s circumstances. It is

unclear on the record whether S.S. truly made progress on her goals and objectives. Further,

evidence of increases in the occurrence of her most concerning behaviors, such as self-

injury, leads this Court to conclude that any progress S.S. did make was not appropriate in

light of her circumstances. While analysis of whether a school board has satisfied the

requirements of the IDEA is generally “prospective,” see Schaffer, 554 F.3d at 477 (quoting

Rowley, 458 U.S. at 207), analysis of actual education progress remains instructive. “[C]ourts

should endeavor to rely upon objective factors, such as actual educational progress, in order

to avoid ‘substitut[ing] [their] own notions of sound educational policy for those of the

school authorities which [they] review.” M.M. ex rel. D.M., 303 F.3d at 533-34 (quoting

Hartmann v. Loudoun Cty. Bd. of Educ., 118 F.3d 996, 1000 (4th Cir. 1997). The combination

of all the reasons stated above leads this Court to conclude that S.S.’s IEPs for the 2017-

2018 and 2018-2019 schools years were not reasonably calculated to enable S.S. to make

appropriate progress in light of her circumstances. The weight of the evidence establishes

that HCPS failed to provide S.S. a FAPE during the 2017-2018 and 2018-2019 school years.


                                               38
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 39 of 48



       D. Appropriateness of S.S.’s Placement at Trellis School

       Parents may recover the cost of private education for their child only if a court finds

both (1) the proposed IEP is inadequate in its provision of a FAPE, and (2) the private

education services obtained by the parents are appropriate to meet the child’s needs. Florence,

510 U.S. 7 at 15 (citing Burlington, 471 U.S. at 374). Given the ALJ’s determination that

HCPS did not deny S.S. a FAPE, the ALJ found “no need” to address the issue of whether

Trellis School provided appropriate education services to meet S.S.’s needs. This Court has

found that S.S. was denied a FAPE for both the 2017-2018 and 2018-2019 school years.

Therefore, an analysis of whether Trellis School is an appropriate placement for S.S. is

necessary.

       This Court finds that Trellis School has provided S.S. with an appropriate education

to meet her needs.      First, Trellis School is a year-round program based on Applied

Behavioral Analysis principles and specifically designed for children with Autism Spectrum

Disorders. (Testimony of Stephanie Moore, Hearing Tr. Vol. 2 at 214:22-23.) In addition to

offering year-round programming, Trellis has an on-site Board Certified Behavior Analyst,

with expertise in autism and Applied Behavioral Analysis, who works full-time at Trellis and

visits classes daily. (Id. at 259-61.) Although this Court found that Parents had not proven a

twelve-month program was necessary on its own to provide a FAPE, this Court is persuaded

that such a program would beneficial to S.S. This Court finds that HCPS’s failure to

increase behavioral analysis consultation hours was an error contributing to the denial of

FAPE. The on-site analyst availability is a significant benefit for S.S. and the implementation

of her programming.


                                              39
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 40 of 48



       Further, the data collected from S.S.’s time at Trellis School clearly demonstrates that

S.S. has achieved significant progress and is flourishing at Trellis School. Within three

weeks, S.S.’s reaction to going to school had changed dramatically. (Testimony of Mr. S.,

Hearing Tr. Vol. 4 at 811:3-25.) As opposed to resisting her parents as they attempted take

her into John Archer, S.S. would instead try to unbuckle her own seatbelt upon arrival at

Trellis. (Id.) At John Archer, S.S. would cower from her classmates. (Testimony of Kim

Manzo, Hearing Tr. Vol. 6 at 1336:12-18.) Once at Trellis, this behavior stopped at home

and improved at school. (Testimony of Mr. S., Vol. 4 at 811:15-25; Testimony of Stephanie

Moore, Tr. Vol. 2 at 224:17-18.) S.S. lost weight in her time at John Archer, but at Trellis,

S.S. was actually able to put on sixteen pounds in one year. (Testimony of Mr. S., Hearing

Tr. Vol. 4 at 812:12-24.) Additionally, S.S.’s heart condition improved so much in her first

year at Trellis that her cardiologist reduced her number of required appointments to one

check-up per year. (Id.) S.S. has stopped pulling her hair and no longer has a visible bald

spot. (Hr’g Decision at 60.) Trellis has seen a decrease in both the frequency and intensity

of S.S.’s self-injurious behaviors. (See Testimony of Caitlin Sprouse, Hearing Tr. Vol. 3 at

628:8-23.) A VB-MAPP assessment, which measures learning and language skills in students

with autism, showed that S.S. had improved in areas such as labeling, listening, imitation, and

play “milestones” from April 2018 to October 2018. (Testimony of Amanda Pederson,

Hearing Tr. Vol. 3 at 667.) In that same time, S.S.’s “barriers” to learning, such as lack of

instructional control and defective communication skills, significantly decreased. (Id. at 668.)

Numerous witnesses reported improvements in communication skills and speech.                (See

Student Ex. 43 at 499; Testimony of Sandra Holly, Hearing Tr. Vol. 5 at 1047:19-1049:2,


                                              40
         Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 41 of 48



1054:8-13; Testimony of Catherine Wallace, Hearing Tr. Vol. 4 at 933:7-10.)

         This is only a portion of the evidence in the record that suggests S.S. is making

significant progress at Trellis. HCPS does not contest this progress. (Hearing Tr. Vol. 7 at

1528:22-24.) The Parents have clearly shown that Trellis School provides an education

appropriate to the needs of their daughter.

   II.      Rehabilitation Act and Americans with Disabilities Act Claims (Counts 2
            and 3)

         In addition to the IDEA claims in Count 1 of their complaint, the Parents allege in

Counts 2 and 3 that HCPS violated § 504 of the Rehabilitation Act, 29 U.S.C. § 794(a), and

its implementing regulations at 34 C.F.R. § 104.33(a), as well as Title II of the Americans

with Disabilities Act, 42 U.S.C § 12131, et seq., and its implementing regulations at 28 C.F.R.

§ 35. Section 504 of the Rehabilitation Act provides:

         No otherwise qualified individual with a disability in the United States . . .
         shall, solely by reason of her or his disability, be excluded from participation
         in, be denied the benefits of, or be subjected to discrimination under any
         program or activity receiving Federal financial assistance . . . .

29 U.S.C. § 794(a). The term “program or activity” includes “all the operations of . . . a local

educational agency . . . or other school system.” 29 U.S.C. § 794(b)(2)(B). Title II of the

ADA provides, in part: “Subject to the provisions of this subchapter, no qualified individual

with a disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by such entity.” 42 U.S.C. § 12132. “To the extent possible,” the Fourth

Circuit “construes the ADA and the Rehabilitation Act to impose similar requirements.” See

Halpern v. Wake Forest Univ. Health Scis., 669 F.3d 454 (4th Cir. 1995). “Thus, despite the


                                               41
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 42 of 48



different language these statutes employ, they require a plaintiff to demonstrate the same

elements to establish liability.” Id. at 461 (internal citations omitted). Generally, “[i]n the

context of a student excluded from an educational program, to prove a violation of either

[the ADA or § 504], the plaintiff must establish that (1) he has a disability, (2) he is otherwise

qualified to participate in the defendant’s programs, and (3) he was excluded from the

program on the basis of his disability.” Id. See also R.F. v. Cecil Cnty. Pub. Schs., No. ADC-17-

2203, 2018 WL 3079700, at *16 (citing Sellers ex. Rel. Sellers v. Sch. Bd. of Manassas, Va., 141

F.3d 524, 527 (4th Cir. 1998)).

       In Sellers, the Fourth Circuit held that, in the specific context of a claim under § 504

that a school system has not provided a FAPE to a child with a disability, a finding of

discrimination based on disability requires a showing of “bad faith or gross misjudgment” by

the school system. 141 F.3d at 529. By extension, virtually the same standard applies under

Title II of the ADA. The “‘bad faith or gross misjudgment’ standard is extremely difficult to

meet, especially given the great deference to which local school officials educational

judgments are entitled.” Doe v. Arlington Cnty. Sch. Bd., 41 F. Supp. 2d 599, 609 (E.D. Va.

1999). Although what constitutes “bad faith or gross misjudgment” in this context is not

well defined, this Court has previously noted that allegations of negligence, standing alone,

are insufficient. See K.D. ex rel. J.D. v. Starr, 55 F. Supp. 3d 782, 790 (D. Md. 2014) (citing

Sellers, 141 F.3d at 529).

       In this case, S.S.’s disability is undisputed, and no dispute has been raised as to

whether S.S., a public-school student, was eligible for public education in Harford County.

Thus, the only dispute arises from whether S.S. either was excluded from participation in or


                                               42
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 43 of 48



denied public education or was otherwise discriminated against on the basis of her disability.

The ALJ did not make any fact determinations regarding claims under § 504, as the Due

Process Hearing was brought under the IDEA.

       The Parents allege that HCPS denied S.S. a FAPE, and that in doing so, HCPS

practices and policies departed substantially from accepted professional judgment, practice,

or standards, causing harm to S.S.’s health, safety, and welfare. (See Compl. 18, ECF No. 2.)

These actions, the Parents argue, were taken in bad faith and with gross misjudgment. The

Parents argue that Defendants did not take necessary steps to address S.S.’s escalating and

highly impacting negative behaviors, specifically noting HCPS’s failure to conduct a

Functional Behavioral Assessment (“FBA”) and implement a Behavioral Intervention Plan

(“BIP”) for the 2017-2018 school year. (See ECF No. 39 at 40-41.) The Parents also allege

that HCPS did not take meaningful steps to keep her safe from harm while she attended

their schools, pointing different incidents involving S.S. at Homestead-Wakefield and John

Archer. (See Compl. 18-19, ECF No. 2.)

       Regarding the claim that HCPS did not take necessary steps to address S.S.’s

escalating and highly impacting negative behaviors, this Court finds that the Board of

Education of Harford County did not act with bad faith or gross misjudgment. As the

analysis of the IDEA claims above suggests, this Court is persuaded that the significant delay

in conducting an FBA and implementing a BIP were violations of the IDEA which

contributed to S.S.’s denial of a FAPE in the 2017-2018 school year, but this Court does not

find that HCPS’s mistake rises to the level of bad faith or gross misjudgment. Some courts

have held that “statutory noncompliance alone does not constitute bad faith or gross


                                             43
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 44 of 48



misjudgment,” B.M. ex rel. Miller v. S. Callaway R-11 Sch. Dist., 732 F.3d 882, 888 (8th Cir.

2013), and that the standard requires activity that “depart[s] substantially from accepted

professional judgment, practice or standards as to demonstrate that the persons responsible

actually did not base the decision on such judgment,” M.Y. ex rel. J.Y. & D.Y. v. Special Sch.

Dist. No. 1, 544 F.3d 885, 890 (8th Cir. 2008). Although HCPS erred in delaying an FBA and

adjusting S.S.’s IEP accordingly, the Parents have not put forward sufficient evidence that

suggests that this was done in an intentionally discriminatory manner.

       On the issue of the incident at Homestead-Wakefield, this Court does not find

evidence to suggest bad faith or gross misjudgment. The Parents’ Complaint alleges that

sometime in April or May of 2017, S.S. eloped from the classroom, and then from the

school building. (ECF No. 2 at 5.) She was missing for an indeterminate length of time but

was eventually found by a parent of another child in the parking lot. (Id.) Allegedly, the

school staff had been dealing with another child at the time and had not noticed her absence.

(Id.) While a student with severe autism eloping from the school is a serious matter, the

Parents’ complaint does not allege a causal relationship between any discrimination or bad

faith and gross misjudgment on the part of the school district and this incident.

       On the issue of the incidents at John Archer, this Court again does not find actions

that amount to discrimination in order to have an actionable claim under § 504 and the

ADA. The Parents allege that when Mrs. S. visited John Archer in November 2017, she

witnessed a boy in S.S.’s class attack and scratch S.S., and Mrs. S. learned from the teacher

that similar incidents have occurred before. (Id. at 8.) It appeared that the boy had targeted

S.S. with aggressive attempts and behaviors on previous occasions. (Id.) The Parents


                                              44
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 45 of 48



reached out to John Archer’s principal, asking why they had not been informed of the earlier

incidents, and requesting that a written plain of action be created to address the issue. (Id. at

8-9.) The IEP team did propose a “safety plan” but refused to separate S.S. and the other

student into different classrooms. (Id. at 9.) However, even with this plan in place, the boy

again attacked S.S. (Id.) The school then agreed to separate the two students. (Id.) The

Parents allege that the school’s inappropriate response to this student-on-student harassment

was discriminatory.

        This Court is guided by the Supreme Court’s test articulated in Davis v. Monroe Cnty.

Bd. of Educ., 526 U.S. 629 (1999), when addressing § 504 and ADA claims related to student-

on-student harassment. See Schiffbauer v. Schmidt, 95 F. Supp. 3d 846 (D. Md. 2015). The

“Davis-type” analysis requires analysis of five elements:

       (1) the child is an individual with a disability; (2) he or she was harassed based
       on the disability; (3) the harassment was sufficiently severe or pervasive that it
       altered the condition of his or her education and created an abusive
       educational environment; (4) the defendant had actual knowledge of the
       harassment; and (5) the defendant was deliberately indifferent to the
       harassment.

Id. at 858 (citing Wright v. Carroll Cnty. Bd. of Educ., No. ELH-11-3103, 2013 WL

4525309, at *16 (D. Md. Aug. 26, 2013)). The Plaintiffs must cross a high bar in order

to show deliberate indifference. See Long v. Murray Cnty. Sch. Dist., 522 Fed. Appx.

576 (11th Cir. 2013); Est. of Lance v. Lewisville Indep. Sch. Dist., 743 F.3d 982 (5th Cir.

2014). The Parents do not meet that high bar in this case. The fact that John

Archer’s “safety plan” was not successful does not mean that the school acted with

deliberate indifference. As the U.S. Court of Appeals for the Fifth Circuit has held,

“[i]neffective responses . . . are not necessarily clearly unreasonable.” Lance, 743 F.3d

                                                45
          Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 46 of 48



at 999.

          Further, John Archer’s attempt to solve the problem and then subsequent

decision to remove the boy from the classroom suggest that the school was actively

working to remedy the issue. In Wright, Judge Hollander of this Court, held that a

school’s conduct did not amount to deliberate indifference where “school officials

did not ignore or starve off efforts by [the plaintiff] or his parents to address the

disturbing situation.” 2013 WL 4525309, at *18. She further held that even if

keeping the two relevant students near each other “reflected poor judgment, the

failure to separate [them] [did] not amount to deliberate indifference.” Id. An attack

by one student on another is a very serious matter, and John Archer’s response,

although perhaps insufficient to stop the continued aggression against S.S. did not

rise to the level of deliberate indifference.

          Accordingly, as to Counts 2 and 3, the Plaintiffs’ Motion for Summary

Judgment (ECF No. 33) is DENIED and the Defendants’ Cross Motion for

Summary Judgment (ECF No. 36) is GRANTED.

   III.      Conclusion

          For the reasons provided in Part I of this Opinion, the Plaintiffs’ Motion for

Summary Judgment (ECF No. 33) as to Count 1 is GRANTED and the Defendants’

Cross Motion for Summary Judgment (ECF No. 36) as to Count 1 is DENIED.

This Court concludes that S.S. was provided a FAPE for the 2016-2017 schools year

but not for the 2017-2018 and 2018-2019 school years. The ALJ’s legal conclusion as

to those two years is contrary to the administrative record in this case. The ALJ did


                                                46
       Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 47 of 48



not give sufficient weight to the procedural errors of HCPS regarding S.S.’s delayed

Functional Behavior Assessment, failing to recognize how the delay affected the

adequacy of her IEP in the fall of 2017. The ALJ further did not examine the

behaviors left unaddressed by her Behavioral Intervention Plan; consider all the

available evidence to support the conclusion that S.S. required additional BCBA

consultation hours; or fully recognize the importance of providing sufficient special

education hours explicitly in an IEP.

       Additionally, the ALJ’s findings as to whether S.S. made progress at John

Archer are unsubstantiated by the record. In combination, these reasons compel this

Court to conclude that S.S. was denied a FAPE for the 2017-2018 and 2018-2019

school years.   This Court also finds that S.S.’s placement at Trellis School is

appropriate. Accordingly, HCPS must provide reimbursement to the Parents for the

cost of S.S.’s placement at the Trellis School for the 2017-2018 and 2018-2019 school

years, as well as any continued costs to be analyzed on an annual basis.

       For the reasons provided in Part II of this Opinion, the Plaintiffs’ Motion for

Summary Judgment (ECF No. 33) as to Counts 2 and 3 is DENIED and the

Defendants’ Cross Motion for Summary Judgment (ECF No. 36) is GRANTED.

The Parents have not met their burden of proving actionable violations of § 504 of

the Rehabilitation Act or the Americans with Disabilities Act.

       Accordingly, Plaintiffs’ Motion for Summary Judgment (ECF No. 33) is

GRANTED IN PART and DENIED IN PART. Defendants’ Cross Motion for

Summary Judgment (ECF No. 36) is GRANTED IN PART and DENIED IN


                                              47
        Case 1:19-cv-03168-RDB Document 43 Filed 10/27/20 Page 48 of 48



PART.

        A Separate Order follows.




        Dated: October 27, 2020




                                                    /s/
                                           Richard D. Bennett
                                           United States District Judge




                                      48
